ROBERTSON, Presiding Justice,
for the Court:
The decision in this case is controlled by our opinion this day rendered in “George B. Cowan, et al. v. Gulf City Fisheries, Inc., et al.”, Miss., 381 So.2d 158.
The Order of the Circuit Court of Jackson County of September 8, 1978, affirming the action of the Pascagoula City Council in granting a building permit on the parcel involved in 381 So.2d 158, is affirmed.
This case was considered by a conference of the judges en banc.
AFFIRMED.
PATTERSON, C. J., and SUGG, WALKER, LEE and BOWLING, JJ., concur.
COFER, J., SMITH, P. J., and BROOM, J., dissent.